Citation Nr: 1722705	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  13-22 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

1. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

Jason George, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1973.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2016, the Veteran testified at a video conference hearing before the undersigned Veterans' Law Judge (VLJ).  

Under Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a TDIU in increased-rating claims when the issue of unemployability is raised by the record.  In light of the evidence, in part described below, the record raises the issue of entitlement to TDIU.  Thus, under Rice, the Board will exercise jurisdiction over an implied TDIU claim and remand for appropriate development.  

In April 2017, the Veteran applied for service connection for Parkinson's disease, to include as due to exposure to herbicides in an application for disability compensation.  This was done on a standard VA form.  Because this claim has not been addressed by the RO, the Board lacks jurisdiction over the claim.  Thus, the Board will refer a claim of service connection for Parkinson's disease to the RO for appropriate action. 38 C.F.R. § 19.9(b).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that his current rating does not reflect the severity of his PTSD.  Further, it is contended that the examination reports of record do not accurately capture the severity of the Veteran's PTSD because the Veteran has a tendency to deflect questions he does not want to answer.

Consistent with this, most of the testimony at the October 2016 Board hearing came from the Veteran's spouse.  She testified that the Veteran has had many jobs because "something makes him anxious" or "he gets angry, he flares up, and he leaves."  This resulted in the Veteran having two or three jobs per year and at one point went about three years without working before his wife knew he was unemployed.  The Veteran was also reported to be forgetful of people's names, even of clients with whom he worked quite often.  The Veteran also does not have many close relationships with others.  His interactions usually consist with attempted humor, without developing a deeper bond, and this humor is at times inappropriate.  The Veteran also gets irritated easily, especially while driving. 

In an October 2008 statement, the spouse states that the Veteran gambled away their life savings and cannot find a job.  In a February 2013 statement, the spouse states that the Veteran does not sleep at night, but only sleeps three hours after she wakes and has another name in the afternoon.  She finds him clingy as he is with her all the time.  For instance, the Veteran will only go to the gym if she does and refuses to join a golf group or go golfing because she will not go.  He will also insist on driving her everywhere-on errands, to the library, etc.  He also attempts to talk for her at times.  She also noted that the Veteran is angered easily at other drivers, at her, or at others who will not let him have his way.

These statements from the spouse give context to some of the Veteran's symptoms and how the Veteran's PTSD shapes his daily life.  However, it does not appear that the spouse has been present during a relevant VA examination or mental health appointment.  Thus, what is lacking from the record is for a clinician to evaluate the nature and severity of the Veteran's PTSD with the input of the spouse, so that her statements are full considered.

As there has been no development yet on the TDIU issue, the Board will remand that claim as well, to include notifying the Veteran as to the information and evidence necessary to establish TDIU, requesting information as to his employment and educational history, and obtaining an opinion as to the functional effects of all service-connected disabilities on his employability.

Finally, in light of the remand, any relevant ongoing VA treatment records should be requested on remand.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran notice as to the information and evidence that is required to substantiate a claim for a TDIU.  He should be asked to complete and return the standard VA form for applying for a TDIU.

2.  Obtain complete VA treatment records since January 2017.
 
3.  Thereafter, arrange for the Veteran to undergo a VA examination to determine the nature and severity of his PTSD.  If possible, his wife should be permitted to attend, so that her descriptions of the effects of the Veteran's PTSD on his social and occupational functioning can be fully considered.  The entire claims file must be reviewed by the examiner.

The examiner should provide an opinion as to the severity and all symptomatology caused by PTSD.  The examiner should provide an opinion as to the effects of that symptomatology on the Veteran's social and occupational function and activities of daily life.

Additionally, the examiner should comment on the functional impact of the Veteran's service-connected disabilities (including PTSD, ischemic heart disease, and appendectomy and residual scar) on the Veteran's ability to secure and follow substantially gainful employment. 

All opinions expressed should be accompanied by supporting rationale.

4.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

